              Case 1:20-cv-00748-SAB Document 10 Filed 06/26/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   GOLNAZ GOLDIE AUSEF,                             Case No. 1:20-cv-748-SAB

12                   Plaintiff,                       ORDER ADVISING PARTIES OF STAY OF
                                                      ACTION PURSUANT TO GENERAL ORDER
13           v.                                       615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                     Defendant.
16

17

18          On May 27, 2020, Golnaz Goldie Ausef (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying his
20 application for disability benefits pursuant to the Social Security Act.

21          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

22 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

23 Appellate Hearings Operations and may resume preparation of a certified copy of the

24 administrative record.

25          On May 29, 2020, an order issued directing that the summons of this action would issue

26 and service of process was to be effected. On June 26, 2020, an order issued requiring Plaintiff
27 to notify the court of the status of service in this action. On this same date, Plaintiff returned the

28 proof of service and notice stating that the complaint and summons had been served.


                                                      1
              Case 1:20-cv-00748-SAB Document 10 Filed 06/26/20 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      June 26, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
